Electronically Filed
                                                       Supreme Court
                                                       SCWC-30286
                                                       09-JUN-2014
                                                       01:28 PM



                             SCWC-30286

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                         GARY W. RODRIGUES,
                   Petitioner/Plaintiff-Appellee,
                                 vs.

        UNITED PUBLIC WORKERS, AFSCME LOCAL 646, AFL-CIO,
                 Respondent/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 30286; CIV. NO. 08-1-2538)

                                ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            The application for writ of certiorari filed on April

25, 2014 by Petitioner/Plaintiff-Appellant Gary W. Rodrigues
(“Rodrigues”) is hereby accepted and will be scheduled for oral

argument.   The parties will be notified by the appellate clerk

regarding scheduling.

            Within 14 days from the date of this order, each party

may file a brief not to exceed 10 pages in length, addressing
solely the issue of whether Rodrigues’s indemnification claim is

preempted by ERISA.

          DATED:   Honolulu, Hawai#i, June 9, 2014.



Eric A. Seitz,                /s/ Mark E. Recktenwald
Della A. Belatti
for petitioner                /s/ Paula A. Nakayama
James E.T. Koshiba,           /s/ Sabrina S. McKenna
Charles A. Price
for respondent                /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                 2